Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action has been issued in response to arguments/amendments filed on 03/08/2021. Claims 1-8, 10-18 and 20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Response to Arguments
1.	Applicant's arguments/amendments regarding the rejection of claims 1-8, 10-18 and 20, filed on 03/08/2021 as recited in pages 6-7, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claims 1-4, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Felstaine et al. (US Patent No. 9,384,028, hereinafter “Felstaine”) in view of You et al. (US Pub No. 2015/0257173, hereinafter “You”).

Regarding claim 1, Felstaine does disclose, a method of selectively migrating data of a virtualized network function, (VNF) instance from a first administrative domain to a second administrative domain [where the data is not encrypted], the method comprising: reading data used within a single process of the VNF instance within the first administrative domain, where the a portion marked] as marked data unencrypted, where said anonymous data s in place of the marked data,] to the second administrative domain (Felstaine, (col. 6 lines 35-49), a VNF is moved (migrated) from a first computing facility to a second computing facility to improve the overall network performance. In the case of preventive maintenance, a VNF is moved (migrated) from a first computing facility to a backup computing facility to enable maintenance activity in the first computing facility. In the case of product replacement, the functionality of a VNF is moved (migrated) from a first VNF instance using the replaced product to a second VNF instance using the replacing product...A product replacement may refer to products from different vendors; (col. 13 lines 3-8), the security management module may use rules to protect sensitive information. For example, such rules may be used to ensure the data accessed is used for the specific purposes for which it was collected, sensitive information is encrypted when in storage/transit and masked/truncated on display and logs).  
Felstaine does not explicitly disclose but the analogous art You discloses, where the data is not encrypted; the data comprises a portion marked; the data unencrypted, where said anonymous data is in place of the marked data (You, (para. [0162, 0013-0014], and figure 12), the UE may be notified of "the location of a parameter whose value is to be replaced" using a bitmap technique, and subsequently notified of "the value of the replaced SIB parameter(s)". For example, when the total number of parameters is 10, the value of each of the 10 parameters may be delivered to the UE through an SIB set index, the location and value of a parameter which is to be changed among the 10 parameter values corresponding to the SIB set index may be delivered to the UE. Among the 10 parameter values, the location of a parameter to be replaced may be delivered using a bitmap constructed by 10 bits. If parameter 1 and parameter 5 are parameters to be changed as shown in FIG. 12, the eNB may transmit, to the UE, a bitmap having bits for parameter 1 and parameter 5 set to 1 and the other bits set to 0, a (new) value for parameter 1 and a (new) value for parameter 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Felstaine by including the data unencrypted, where said anonymous data is in place of the marked data taught by Ashley for the advantage of overall throughput of a wireless communication system is enhanced (Ashley, (para. [0008])).

Regarding claim 2, the combination of Felstaine-You does disclose, the method according to claim 1, wherein the overwriting further comprises overwriting the marked data with anonymous data that maintains semantics of the marked data (Felstaine, (col. 13 lines 3-10), the security management module may use rules to protect sensitive information. For example, such rules may be used to ensure the data accessed is used for the specific purposes for which it was collected, sensitive information is encrypted when in storage/transit and masked/truncated on display and logs).  

Regarding claim 3, the combination of Felstaine-You does disclose, the method according to claim 1, wherein the overwriting the marked data with anonymous data according to a pre-configured policy further comprises retrieving said anonymous data from a storage, according to the pre-configured policy (Felstaine, (col. 13 lines 3-10)).  

Regarding claim 4, the combination of Felstaine-You does disclose, the method according to claim 1, further comprising receiving said data, used within the single process of the VNF instance, in a stream of data packets being transferred towards the second administrative domain (Felstaine, (col. 5 lines 9-21; col. 23 lines 18-42)).  

Regarding claim 10, the substance of the claimed invention is identical to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is identical to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is identical to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is identical to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is identical to that of claim 4. Accordingly, this claim is rejected under the same rationale.

2.	Claims 5-8, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Felstaine et al. (US Patent No. 9,384,028, hereinafter “Felstaine”) You et al. (US Pub No. 2015/0257173, hereinafter “You”), further in view of Ashley et al. (US Pub No. 2016/0149950, hereinafter “Ashley”).

Regarding claim 5, the combination of Felstaine-You does disclose, the method according to claim 1.
Felstaine-You does not explicitly disclose but the analogous art Ashley discloses, wherein said anonymous data comprises data packets having a certain mark (Ashley, ([0034]) depending on the policies associated with the physical server 24 (hereafter the “target machine”), not all content (such as content flagged as sensitive) may be copied to the cloned virtual machine 26. By removing the sensitive content, the intruder's ability to impact production data is removed yet they are unaware that they are now contained within a dynamically generated honeypot/sandbox. The sensitive content may be removed before or after cloning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Felstaine-You by including anonymous data comprises data packets having a certain mark taught by Ashley for the advantage of dynamically adapt the cloned computer to perform activities of predicted interest to the illicit intrusion based on the observed activities of the illicit intrusion (Ashley, (para. [0008])).

Regarding claim 6, the combination of Felstaine-You-Ashley does disclose, the method according to claim 1, wherein the marked data comprises data that occupies a certain area of a memory associated with the VNF instance, the certain area being Ashley, ([0034-0035])).  
Same motivation applies as to claim 5.

Regarding claim 7, the combination of Felstaine-You-Ashley does disclose, the method according to claim 6, wherein the overwriting is triggered by a migration trigger received from a network functions virtualization infrastructure manager (Felstaine, (col. 9 lines 53 - col. 10)).  

Regarding claim 8, the combination of Felstaine-You-Ashley does disclose, the method according to claim 6, wherein the overlay comprises a bitmap (Ashley, ([0034-0035]), where bitmap is a well-known method in the field of storing and retrieving stored information).
Same motivation applies as to claim 5.

Regarding claim 15, the substance of the claimed invention is identical to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is identical to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is identical to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is identical to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the combination of Felstaine-You-Ashley does disclose, the apparatus according claim 11, comprising a migration gateway function to perform the migrating of the data (Ashley, ([0062])).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432